DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.
Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Response to Amendment
The amendment to the claims filed on 09/20/2022 has been entered.  In the amendment, claims 1, 11, 14, 21-22 and 24 have been amended.  Claims 13 and 15 have been cancelled.  Claims 25-27 have been added.   Claims 1-2, 5-7, 9-12, 14, 16 and  18-27 are currently pending for examination.  
 The amendment to claim 24 overcomes the 112(b) rejection with regard to antecedent basis.  
The amendment to claim 24 overcomes the 112(b) rejection with regard to the limitation “direction in which a patient slides up and down in bed” and  “direction in which a patient is turned in bed”.
Response to Arguments
Applicant’s arguments, see pages 1-6, filed 09/20/2022, with respect to the rejections of claims 1-2, 5-7, 9-12, 14, 16 and 18-24  have been fully considered and are persuasive as to the prior art drawn toward Menday pertaining to a tensile strength in the longitudinal (y) direction that is higher than a tensile strength in the lateral (x) direction.  Therefore the rejection, insofar as it relies on Menday pertaining to tensile strength, has been withdrawn. However, upon further consideration, previously presented art of Love, in combination with previously presented Sigurjonsson, has been further analyzed to meet the claim limitation pertaining to tensile strength. 
Applicant argues that none of the cited references nor their combinations teaches or suggests the “central portion has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction” as recited in independent claim 1, 21 and 22.  Applicant’s arguments, page 2.  Applicant argues that the Examiner’s reliance on Love is misplaced at least because Love does not disclose tensile strength ranges that result in the claimed limitation.  Applicant’s argument, page 2.  The Applicant further argues that the Examiner acknowledges that Love fails to disclose that the central portion has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction.  Applicant’s arguments, page 2.  Applicant argues that instead the Examiner asserts without support, that Love’s disclosure of “about 55N can be considered about 60N” (in the longitudinal direction) and Love’s disclosure of “about 20N/25 mm can be considered to be 15N/25 mm” (in the lateral direction).  Applicant’s arguments, page 2.  Applicant further provides that in making this argument the Examiner provides no further reasoning or support for altering the ranges of Love, instead the Examiner’s only motivation for altering the ranges disclosed in Love is using impermissible hindsight to selectively round up the maximum longitudinal tensile strength value by 5N and then, selectively round down the minimum lateral tensile strength value by 5N (which expands the range by 25%).  Applicant’s arguments, pages 2-3.
Examiner respectively disagrees. As stated in the Final Rejection dated 05/07/2022, Examiner discussed that about 20N/25 mm can be considered to be 15N/ 25mm and about 55N/25 mm can be considered to be about 60N/25 mm (Final Rejection, page 8).  The word “about” used in the ranges of Love, indicates Love is to be construed to include values outside of the exact specified ranges.  Thus, Examiner has provided support or reasoning for describing the ranges of Love as including 60 N/25 mm in the longitudinal (y) direction and 15N/25 mm in the cross (x) direction.   Additionally, Examiner provides herewith that as further evidence of what the term “about” may encompass, Table 1 indicates with regard to tensile strength at 25% elongation in the machine direction and in the cross-sectional direction a margin of error of ± 8 N/25 mm.  Further, Examiner respectfully disagrees with the argument that Examiner acknowledges that Love fails to disclose that the “central portion has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction.”  The Final Rejection specifically recites, “[a]lthough Sigurjonsson in view of Menday and in further view of Love do not expressly disclose wherein said central portion has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction” (emphasis added).  Thus, the Final Rejection is indicating that there is no express disclosure of the values.  However, this does not equate to the Applicant’s argument that Love fails to discloses that the central portion has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction.  As indicated above, the term “about” provides an implicit teaching of the claimed ranges.  Additionally, as indicated in the Final Rejection, Applicant has placed no criticality on the claimed ranges (See Final Rejection, page 9) and according to case law (In re Aller), where general conditions of a claim are disclosed in the prior art, it is not inventive to disclose the optimum or workable ranges by routine experimentation.  Thus, for at least these reasons, Applicant’s arguments are not persuasive.
Applicant further argues that the Office Action has provided no evidence that having the tensile strengths disclosed in Love fails to maintain skin dryness and prevent leakage or that failing to maintain skin dryness while preventing leaking was actually a problem in Love, such that the person of ordinary skill in the art considered needing a solution. Applicant also argues that Examiner is relying on hindsight reconstruction to provide a motivation or reason for the worker in the art to make the necessary changes in the reference device. 
Examiner respectfully disagrees that Love fails to maintain that failing to maintain skin dryness while preventing leaking was actually a problem in Love and Examiner respectfully disagrees that hindsight is being used as a template to reach the claimed features.   Love provides that failing to maintain skin dryness while preventing leaking was a problem (see for example, Love, col. 1, lines 21-27; col. 1, lines 35-41).  Love also provides that in  prior art provided that combinations of multiple absorbent products is not very effective in preventing damage to the skin while at the same time protecting bedding (Love, col. 1, lines 42-49).   Love indicates that there is a need for an absorbent pad which maintains skin dryness by absorbing moisture while preventing leaking to the skin or bed linens (Love, col. 1, lines 57-62). Additionally, Examiner respectfully submits that Love was also concerned with a need for a pad which also allows air circulation at the surface of the patient’s skin and that is strong enough to allow a patient to be repositioned even when the pad is wet (col. 1, lines 57-62).  Therefore, for at least these reasons, the arguments are not persuasive.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 24 and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in line 11 of claim 22 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as --wherein said border portion is heart shaped--
The term “substantially” in lines 2 and 4 of claim 24 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as –corresponds to a direction parallel…corresponds to a direction perpendicular--.
The term “substantially” in line 2 of claim 25 and the term “generally” in line 3 of claim 25 are relative terms  which render the claim indefinite. The terms “generally” and “substantially”  are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as --homogenous arrangement of fibers aligned along the longitudinal (y) direction--.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 19, 21, 23-24 ad 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sigurjonsson (US 7531711) in view of Love (US 8791321).
Regarding claim 1, Regarding claim 1, Sigurjonsson discloses a medical dressing (20) (Figs. 1-4, col. 4 lines 36-49) for application to a contoured surface of a human body, said dressing having a central portion (32) and a surrounding border portion (34) and a lateral (x) direction and a longitudinal (y) direction (as shown in the annotated figure below):

    PNG
    media_image1.png
    313
    569
    media_image1.png
    Greyscale

wherein said dressing comprises: - a backing layer (22) (Col. 4, lines 36-38)  - an adhesive body contact layer 26, 28, 26 (carrier layer 26, first skin adherent facing layer 28, second skin adherent facing layer 36; Col. 4, lines 36-58) , and - a pad (24) (col. 4, lines 52-54) arranged between said backing layer and said adhesive body contact layer to collectively define the central portion (see annotated Fig. 2 below); 

    PNG
    media_image2.png
    229
    679
    media_image2.png
    Greyscale




wherein said backing layer (22) and said adhesive body contact layer (26, 28,36) extend beyond a periphery of said pad (24) to define said surrounding border portion (34) along the periphery of the pad (see annotated Fig. 2 above); wherein said adhesive body contact layer comprises a plurality of perforations (38) extending through the adhesive body contact layer for aiding absorption of liquid into said pad (the second facing layer 36 [part of adhesive body contact layer] defines a plurality of apertures 38, col. 5, lines 27-37; capable of intended use); said pad (24) being symmetric about a longitudinal center line  (line II-II shown in Fig. 1) and comprising a first lobed portion on one side of said longitudinal center line and a second lobed portion on the other side of said longitudinal center line (as shown in annotated Fig. 14 below). 


    PNG
    media_image3.png
    441
    635
    media_image3.png
    Greyscale


However, Sigurjonsson fails to disclose that the pad is a multi-layered pad comprising at least a first layer that has a higher affinity for liquid than a second layer.
Love teaches an analogous multi-layered pad (Fig. 1, col. 4, line 66 – col. 5, line 2) comprising at least a first layer that has a higher affinity for liquid than a second layer (col. 2, lines 7-17; second layer [first layer] is comprised of super absorbent material; first layer [second layer] is comprised of fluid-permeable, porous material; thus one layer [super absorbent layer] has a higher affinity for liquid than a second layer [fluid-permeable, porous layer]) wherein said second layer of said pad comprises a nonwoven material (col. 3, lines 39-51).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the pad of  the medical dressing of Sigurjonsson such that it is a multi-layered pad comprising at least a first layer that has a higher affinity for liquid than a second layer, wherein said second layer of said pad comprises a nonwoven material, as taught by Love, in order to provide an improved medical dressing which maintains skin dryness by absorbing moisture while preventing leakage to the skin or the bed linens, allowing circulation at the surface of the patient’s skin and which is strong enough to be repositioned even when wet (Love, col. 1, lines 57-62).
Sigurjonsson in view of Love discloses the invention as described above.  Love further teaches wherein said central portion has a tensile strength at 25% in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% in the lateral (x) direction, such that the central portion is stiffer in the longitudinal (y) direction and is more stretchable in the lateral (x) direction (a tensile strength of the absorbent pad in the machine [longitudinal (y)] direction at 25% elongation is  in a range of about 35N/25mm to about 55N/25 mm, [0057]; about 55N can be considered to be 60N; a tensile strength of the absorbent pad in the cross [lateral (x)] direction at 25% elongation is in a range of about 20N/25 mm to about 40N/25 mm;, [0058]; about 20N/25 mm can be considered to be 15N/25 mm; as about 55N/25 mm in the machine [longitudinal (y)] direction can be considered to be about 60N/25 mm and as about 20N/55mm in the cross [lateral (x)] direction can be considered to be about 15N/25 mm, it follows that the tensile strength in the longitudinal (y) direction is at least 4 times higher than the tensile strength in the lateral (x) direction at 25% elongation such that the central portion is stiffer in the longitudinal (y) direction and is more stretchable in the lateral (x) direction [tensile strength is greater in the longitudinal (y) direction than the (x) direction] thus is stiffer in the longitudinal (y) direction and more stretchable in the lateral (x) direction; as further evidence of what the term “about” may encompass, Table 1 indicates with regard to tensile strength at 25% elongation in the machine direction and in the cross-sectional direction a margin of error of ± 8 N/25 mm) .
Sigurjonsson in view of Love disclose the invention as described above.
Sigurjonsson in view of Love does not expressly disclose wherein said central portion has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction.
Although Sigurjonsson in view of Love does not expressly disclose wherein said central portion of the medical dressing has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the medical dressing has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction, as Applicant appears to have placed no criticality on the claimed range (see Applicant’s specification which provides the claimed range as an example and also provides in another example that the tensile strength in the longitudinal (y) direction may be at least 2.5 times higher than the tensile strength in the lateral (x) direction, Applicant’s specification, page 11, third and fourth paragraphs) and since it has been held that “where general conditions of a claim are disclosed in the prior art, it is not inventive to discloser the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d, 454, 456, 105 USPQ 233, 235 (CCPA). 
Regarding claim 5, Sigurjonsson in view of Love disclose the invention as discussed above. Sigurjonsson further discloses that the adhesive body contact layer (skin adherent facing layer 28, 36) covers at least 60% of the pad.  (Sigurjonsson Figs. 2, 4, 10; col. 4, lines 50-58).
Regarding claim 19, Sigurjonsson in view of Love discloses the invention as discussed above.  Love further teaches wherein said central portion has a tensile strength in the longitudinal (y) direction of at least 70 N per 50mm at an elongation of 25%, as measured by the test method ASTM D 882-12 (multi-layered layered pad of central portion has a tensile strength in the longitudinal (y) direction [machine direction] in the range of about 35 to 55 N/25 mm [which is equal to about 70 N to 110 N /50 mm] at an elongation of 25% and which falls in the range of at least 70/50 mm N as measured by the test method ASTM D 882- 12, Love, col 2 lines 7-17; col. 10, lines 28-36).
Regarding claim 21, Sigurjonsson discloses a medical dressing (20) (Figs. 1-4, col. 4 lines 36-49) for application to a contoured surface of a human body (col. 4, lines 27-30) , said dressing having a central portion (32) and a surrounding border portion (34) and a lateral (x) and a longitudinal (y) extension (as shown in the annotated figure 1 above) wherein said dressing comprises: - a backing layer (22) (Col. 4, lines 36-38)  - an adhesive body contact layer (28, 36) (Col. 4, lines 54-57) , and - a pad (24) (col. 4, lines 52-54) arranged between said backing layer and said body contact layer; wherein said backing layer 22 and said body contact layer 28,36 extend beyond the periphery of said pad 24 to define said border portion 34 along the contour of said pad (Figs. 1 & 2; also annotated Fig. 2 above with regard to claim 1); said pad 24 being symmetric about a longitudinal center line  (line II-II shown in Fig. 1) and comprising a first lobed portion on one side of said longitudinal center line and a second lobed portion on the other side of said longitudinal center line (as shown in annotated Fig. 14 above with regard to the rejection to claim 1) wherein said adhesive body contact layer comprises a plurality of perforations (38) extending through the adhesive body contact layer for aiding absorption of liquid into said pad (the second facing layer 36 [adhesive body contact layer] defines a plurality of apertures 38, col. 5, lines 27-37; capable of intended use). 
Sigurjonsson fails to disclose wherein said pad comprises a nonwoven material. 
Love teaches an analogous pad (Fig. 1, col. 4, line 66 – col. 5, line 2) wherein said pad comprises a nonwoven material (col. 2, lines 7-33).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the pad of the medical dressing of Sigurjonsson comprises a non woven material, as taught by Love, in order to provide an improved dressing that is permeable to fluids (Love, col. 2, lines 23-33, col. 2 lines 57-65, claims 1 and 2)
Sigurjonsson in view of Love discloses the invention as described above.  Love further teaches the central portion has a tensile strength in the longitudinal (y) direction that is at least 4 times higher than the tensile strength in the lateral (x) direction, such that the central portion is stiffer in the longitudinal (y) direction and is more stretchable in the lateral (x) direction (a tensile strength of the absorbent pad in the machine [longitudinal (y)] direction at 25% elongation is  in a range of about 35N/25mm to about 55N/25 mm, [0057]; about 55N can be considered to be 60N; a tensile strength of the absorbent pad in the cross [lateral (x)] direction at 25% elongation is in a range of about 20N/25 mm to about 40N/25 mm;, [0058]; about 20N/25 mm can be considered to be 15N/25 mm; as about 55N/25 mm in the machine [longitudinal (y)] direction can be considered to be about 60N/25 mm and as about 20N/55mm in the cross [lateral (x)] direction can be considered to be about 15N/25 mm, it follows that the tensile strength in the longitudinal (y) direction is at least 4 times higher than the tensile strength in the lateral (x) direction at 25% elongation such that the dressing is more stretchable in the lateral (x) direction [tensile strength is greater in the longitudinal (y) direction than the (x) direction] thus is stiffer in the longitudinal (y) direction and more stretchable in the lateral (x) direction; as further evidence of what the term “about” may encompass, Table 1 indicates with regard to tensile strength at 25% elongation in the machine direction and in the cross-sectional direction a margin of error of ± 8 N/25 mm).
Sigurjonsson in view of Love disclose the invention as described above.
Sigurjonsson in view of Love does not expressly disclose wherein said central portion has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction.
Although Sigurjonsson in view of Love does not expressly disclose wherein said central portion of the medical dressing has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the medical dressing has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction, as Applicant appears to have placed no criticality on the claimed range (see Applicant’s specification which provides the claimed range as an example and also provides in another example that the tensile strength in the longitudinal (y) direction may be at least 2.5 times higher than the tensile strength in the lateral (x) direction, Applicant’s specification, page 11, third and fourth paragraphs) and since it has been held that “where general conditions of a claim are disclosed in the prior art, it is not inventive to discloser the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d, 454, 456, 105 USPQ 233, 235 (CCPA). 
Regarding claim 23, Sigurjonsson in view of Love discloses the invention as described above.  Lover further teaches wherein said central portion has a tensile strength in the longitudinal (y) direction of at least 60 N per 50mm to about 110 N per 50mm, at an elongation of 25%, as measured by the test method ASTM D 882-12 (pad of central portion having a tensile strength in the longitudinal (y) direction [machine direction] in the range of about 35 to 55 N/25 mm [which is equal to about 70 N to 110 N /50 mm] at an elongation of 25% and which falls in the range of at least 60 N per 50 mm as measured by the test method ASTM D 882- 12; Love, col 2 lines 7-17; col. 10, lines 28-36).
 	Regarding claim 24, Sigurjonsson in view of Love discloses the invention as described above.  Love further teaches  wherein the longitudinal (y) direction corresponds to a direction substantially parallel with a spine of a patient, wherein the lateral (x) direction corresponds to a direction substantially perpendicular with the spine of the patient (the dressing as disclosed in the cited references is capable of being placed in any direction and thus is capable of this intended use).
Regarding claim 26, Sigurjonsson in view of Love discloses the invention as described above.  Sigurjonsson further discloses wherein said adhesive body contact layer 26, 28, 36 (first facing layer 28, second facing layer 36, col. 4, lines 35-58) comprises a film covered by an adhesive layer (first facing layer 28 is a silicone gel coated on the carrier layer 26, col. 5, lines 12-19; layer 28 is a skin adherent layer, col. 4, lines 44-46; thus silicone gel is an adhesive; silicone gel is coated onto the carrier layer 26, Sigurjonsson, col. 5, lines 11-18; the preferred carrier layer is a thermoplastic elastomeric film, Sigurjonsson, col. 10, lines 58-67; thus the adhesive body contact layer comprises a film covered by an adhesive layer [silicone gel]).
Claims 2 and 20 are rejected under 35 USC as being unpatentable over over Sigurjonsson (US 7531711) in view of Love (US 8791321) and in further view of Uitenbroek (US 2003/0120243).  
Regarding claim 2, Sigurjonsson in view of Love disclose the invention as discussed above and further discloses a dry tensile strength  in the longitudinal (y) direction in the central portion of 35N/25 mm – 55N/25 mm (Love, col. 10, lines 28-36) which is equal to 70N/50mm-110N/50mm.
Sigurjonsson in view of Love does not disclose wherein said central portion has a wet tensile strength in the longitudinal (y) direction of at least 50 N per 50mm to about 84N per 50mm, at an elongation of 25%, as measured by the test method ASTM D 882-12.
Uitenbroek teaches an analogous dressing 20 (disposable diaper 20, [0035], Fig. 1) having an analogous border portion (area between edges 30 and core 28, Fig. 1) and an analogous central portion 28 (elastic absorbent core 28, [0036]) where said central portion has a wet tensile strength in the longitudinal (y) direction of at least 50 N per 50mm to about 84N per 50mm, at an elongation of 25%, as measured by the test method ASTM D 882-12 (Uitenbrook teaches a dressing that has a wet tensile strength that is at least 95% of the dry tensile strength, [0017]; thus it follows that as Sigurjonsson in view of Love discloses a dry tensile strength in the longitudinal (y) direction of, for example 70 N/50 mm at 25% elongation [Love, col. 10, lines 28-36] that 95% of that 70 N/50 mm value, a wet tensile strength would be  66.5 N/50mm and which value falls within the claimed range).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the central portion of the dressing of the combination of Sigurjonsson in view of Love has a wet tensile strength in the longitudinal (y) direction that is of at least 50 N per 50mm to about 84N per 50mm, at an elongation of 25%, as measured by the test method ASTM D 882-12, as taught by Uitenbroek, for the purpose of providing an improved medical dressing that prevents the dressing from falling apart when wet (Uitenbroek, [0014]).
Regarding claim 20, Sigurjonsson in view Love and in further view of Uitenbroek discloses the invention as described above. Uitenbroek further teaches wherein said central portion has a wet tensile strength in the longitudinal (y) direction of at least 65 N per 50mm to about 84N per 50mm at an elongation of 25%, as measured by the test method ASTM D 882-12 (as described above with regard to claim 2, Sigurjonsson in view Love discloses a dry tensile strength in the longitudinal (y) direction of, for example 70 N/50 and Uitenbroek teaches a wet tensile strength which is at least 95% of the dry tensile strength [given by Love as 70 N/50 mm value], which is 66.5 N/50mm and which value falls within the claimed range).
Claims 6 and 18 are rejected under 35 USC as being unpatentable over Sigurjonsson (US 7531711) in view of Love (US 8791321) and in further view of Fabo (US Patent No. 5,540,922).  
Regarding claim 6, the combination of Sigurjonsson in view of Love discloses the invention as claimed.
Sigurjonsson in view of Love fails to teach that the border portion has a tensile strength of between 3.5 and 10 N per 50mm at an elongation of 25%, as measured by ASTM D 8882-12.  
Fabo teaches an analogous medical dressing (absorbent wound dressing, Fig. 1) having an analogous central portion (absorbent body 5, col. 3, lines 48-57) and an analogous border portion 3 (silicone gel 3, col. 2, lines 21-34; border portion on either side of absorbent body 5 of Fig. 1 includes gel 3) wherein the border portion has a tensile strength of between 3.5 and 10 N per 50mm at an elongation of 25%, as measured by ASTM D 8882-12 (the border portion includes a silicon gel and the tensile strength of a silica gel test strip that can be used will lie within the range of 1-8N/10mm; col 3, lines 26-33, [which is equal to 5 N – 40 N/ 50mm] for the purpose of providing a dressing border portion which has a low surface tension and is form stable i.e. that is it retains its original form when handled normally; col. 2, lines 36-58).   
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the border portion disclosed by the combination of Sigurjonsson and Love such that the border portion has a tensile strength between 3.5 N and 10 N per 50 mm as taught by Fabo to provide an improved medical dressing having a border portion that has a low surface tension and is form stable.  (Fabo, col. 2, lines 36-58).
Sigurjonsson in view of Love and in further view of Fabo discloses the invention as described above and although the combination does not expressly disclose a tensile strength between 3.5 N and 10, at elongation of 25%,  as measured by ASTM D 882-12, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that a tensile strength of between 3.5N and 10N per 5mm of the dressing of Sigurjonsson in view of Love and in further view of Fabo is at an elongation of 25% as measured by ASTM D 882-12, as Applicant appears to have placed no criticality on the claimed range (the border portion may have a tensile strength between 3.5 and 10 N, specification page 4, second to last paragraph; thus not necessarily) and since it has been held that “where general conditions of a claim are disclosed in the prior art, it is not inventive to discloser the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d, 454, 456, 105 USPQ 233, 235 (CCPA). 
Regarding claim 18, the combination of Sigurjonsson and Love discloses the invention substantially as claimed, but fails to teach that the border portion has a tensile strength of between 4 and 6N per 50 mm at an elongation of 25%, as measured by ASTM D 8882-12.  
	Fabo teaches an analogous medical dressing (absorbent wound dressing (Fig. 1)) having a central portion (absorbent body (5)) and a border portion (border portion on either side of absorbent body (5) of Fig. 1) wherein the border portion includes a silicon gel and Fabo discloses the tensile strength of a silica gel test strip that can be used will lie within the range of 1-8N/10mm (Col 3, lines 26-33)  (which is equal to 5 N – 40 N/ 50mm) for the purpose of providing a dressing border portion which has a low surface tension and is form stable i.e. that is it retains its original form when handled normally  (col. 2, lines 36-58).   Thus Fabo teaches that a border portion has a tensile strength between 4 and 6N per 50 mm as claimed.  
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the border portion disclosed by the combination of Sigurjonsson and Love such that the border portion has a tensile strength between 4 and 6 N/ 50 mm as taught by Fabo to provide an improved medical dressing having a border portion that has a low surface tension and is form stable.  (Fabo, col. 2, lines 36-58).
Sigurjonsson in view of Love and in further view of Fabo discloses the invention as described above and although the combination does not expressly disclose a tensile strength of between 4 and 6 N per 50mm, at elongation of 25%,  as measured by ASTM D 882-12, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that a tensile strength of between 4 and 6 N per 50 mm of the dressing of Sigurjonsson in view of Love and in further view of Fabo is at an elongation of 25% as measured by ASTM D 882-12, as Applicant appears to have placed no criticality on the claimed range (the border portion may have a tensile strength of between 3.5 and 10 N, preferably between 4 and 6 N, specification page 4, second to last paragraph; thus not necessarily) and since it has been held that “where general conditions of a claim are disclosed in the prior art, it is not inventive to discloser the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d, 454, 456, 105 USPQ 233, 235 (CCPA). 
Claim 7 is rejected under 35 USC 103 as being unpatentable over over Sigurjonsson (US 7531711) in view of Love (US 8791321) and in further view of Bogart (US Patent 5512041).  
Regarding claim 7, the combination of Sigurjonsson in view of Love discloses the invention substantially as claimed, but fails to teach that the backing layer has a friction coefficient of less than 1.5 N, as measured by the test method ASTM D 1894-14.
	Bogart teaches (Fig. 1) an analogous medical dressing (50) having an analogous backing layer (Fig. 2; semi-occlusive film 54; Bogart, col. 3, lines 34-37); with pad (74) (Bogart, col. 5, lines 30-34), wherein the backing layer 54 (semi-occlusive film 54) has a coefficient of friction of less than 1.0  (specifically Bogart recites that preferably the coefficient of static friction is below 1.0 and the coefficient of kinetic friction is below 0.7  and that the semi-occlusive film 54 has a coefficient of static friction of about 0.48 and a coefficient of kinetic friction of about 0.41; Bogart col. 4. lines 50-65). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the backing layer 22 of the combination of Sigurjonsson in view of Love to have a friction coefficient of below 1.5 as taught by Bogart in order to provide an improved medical dressing with a backing layer that causes the shear forces developed upon rubbing the external face of the dressing against a surface to be lower so that the dressing will be less likely to be rubbed off.  (Bogart, col. 4, lines 39-49).
Sigurjonsson in view of Love and in further view of Bogart discloses the invention as described above and although the combination does not expressly disclose the backing layer has a friction coefficient of less than 1.5, as measured by the test method ASTM D 1894-14, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the backing layer of the dressing of the combination of Sigurjonsson in view of Love and in further view of Bogart that has a friction coefficient of less than 1.5 is as measured by ASTM D 1894-14, as Applicant appears to have placed no criticality on the claimed range (the friction coefficient is between 0.4 and 1; the friction coefficient is preferably low, specification page 5, second paragraph) and since it has been held that “where general conditions of a claim are disclosed in the prior art, it is not inventive to discloser the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d, 454, 456, 105 USPQ 233, 235 (CCPA). 
Claims 9 and 10 are rejected under 35 USC as being unpatentable over Sigurjonsson (US 7531711) in view of Love (US 8791321 and in further view of Jensen et al. (US 5704905).  
Regarding claim 9, the combination of Sigurjonsson in view of Love discloses the invention as described above.
Sigurjonsson in view of Love fails to disclose that the border portion is substantially heart shaped such that said first and second lobed portions form part of the lobed upper sides of a heart shape, wherein said first and second lobed portions are separated by a forked portion which replaces the pointed lower part of a heart shape.  
Jensen teaches an analogous medical dressing (10) for application to a contoured surface of the human body (col. 3, lines 44-61), having an analogous border portion (annotated Fig. 1 below)  

    PNG
    media_image4.png
    388
    388
    media_image4.png
    Greyscale

that is substantially heart shaped (Fig. 1) such that the first 10a and second 10b lobed portions form part of the lobed upper sides of a heart shape (annotated Fig. 1), wherein the first 10a and second 10b lobed portions are separated by a forked portion (annotated Fig. 2 above) which replaces the pointed lower part of the heart shape (the dressing comprising a backing layer (12) and an adhesive body contact layer (11) having a relatively thick padded portion (11a) arranged in a central portion of the dressing, wherein the backing layer and the body contact layer extend beyond the periphery of the thick padded portion (11a) to define a border portion along the contour of the padded portion, the padded portion being symmetric about a longitudinal center line (15) and the dressing comprising a first lobed portion (10a) on one side of the longitudinal center line and a second lobed portion (10b) on the other side of the longitudinal center line, Jensen, Figs. 1, 2, 2A, 3 &4; col. 3, lines 44-54; 62-66; col. 4, lines 49-52; annotated Fig. 2).   
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the shape of the border portion of the medical dressing disclosed by the combination of Sigurjonsson and Love such that the first and second lobed portions form part of the lobed upper sides of a heart shape and are separated by a forked portion which replaces the pointed lower part of a heart shape as taught by Jensen for the purpose of forming a dressing suitable for sacral placement.  (Jensen, col 3, lines 44-61).
Regarding claim 10, the combination of Sigurjonsson in view of Love discloses the invention as described above.
Sigurjonsson in view of Love fails to disclose the pad is divided by a lateral center line into an upper pad region with an upper lateral edge, and a lower pad region with a lower lateral edge, wherein the width, xi, of said lower lateral edge of said pad is between 10 and 40% of the maximum width, x2, of said pad in the lateral (x) direction.
Jensen teaches an analogous heart shaped medical dressing (10) for application to a contoured surface of the human body (col. 3, lines 44-61), having an pad 11a that is heart shaped (relatively thick padded portion (11a)), the pad being divided by a lateral center line (see annotated Fig. 1 below) 

    PNG
    media_image5.png
    384
    386
    media_image5.png
    Greyscale


into an upper pad region with an upper lateral edge (annotated Fig. 1) , and a lower pad region with a lower lateral edge (annotated Fig. 1), wherein the width, xi, of said lower lateral edge of said pad (see annotated Fig.1 above) is between 10 and 40% of the maximum width, x2, of said pad in the lateral (x) extension (see annotated Fig. 1; as extrapolated from annotated Fig. 1 of Jensen, width xi is approximately 25% of width x2 in the lateral direction).
  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the shape of the border portion of the medical dressing disclosed by the combination of Sigurjonsson and Love to provide a heart shaped pad with a lower lateral region of the pad with a width xi that is between 10 and 40% of the maximum width x2 of the pad in the lateral extension as taught by Jensen to provide for proper placement of the pad on the sacral region just below the coccyx.  (Jensen, col. 3, lines 44-61).
Claims 11-12 and 14 are rejected under 35 USC as being unpatentable over Sigurjonsson (US 7531711) in view of Love (US 8791321US) and in further view of Conte (US Patent 5,772,623).  
Regarding claim 11, the combination of Sigurjonsson in view of Love discloses the invention as described above.
Sigurjonsson in view of Love fails disclose the dressing comprises at least one gripping tab; wherein said gripping tab is coplanar with and projects outwardly from the border portion of one of said lobed portions.  
Conte in an embodiment of Figs. 3-5 teaches an analogous dressing (10) having a border portion defined along a contour of a pad (16) (cotton wound covering pad (16)), an adhesive body contact layer (12) (lower skin contacting surface (12) coated with adhesive 15) and at least one analogous lobe (Fig. 4; lobe is defined as a curved projection, merriamwebster.com; each end of the bandage is curved and projects from the center and is thus a lobe) and at least one gripping tab (tab 22, 48) that  is coplanar with and projects outwardly from the border portion of one of the lobed portions (Fig. 4; col. 3 line 50 – col. 4, line 17), wherein said dressing is divided by a lateral center line (see annotated Fig. 4 below; depending on orientation one region may be considered upper and the other may be considered lower)  

    PNG
    media_image6.png
    211
    330
    media_image6.png
    Greyscale

into an upper region and a lower region, and said gripping tab being arranged in said upper region of said dressing (see annotated Fig. 4 above).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify at least one of said lobe portions of the dressing taught by the combination of Sigurjonsson and Love to include at least one gripping tab, as taught by Conte, wherein said gripping tab is coplanar with and projects outwardly from the border portion of one of said lobed portions, wherein said dressing is divided by a lateral center line in an upper region and a lower region, and said gripping tab being arranged in said upper region of said dressing, as taught by Conte, to provide an improved dressing facilitating  removal the bandage without having to pry between the skin and the bandages lower surface thereby preventing risk of further injury or irritation to the patient.  (Conte, col. 1, line 64 to col. 2, line 8).  
Regarding claim 12, the combination of Sigurjonsson in view of Love and in further view of Conte discloses the invention as discussed above and further discloses the gripping tab is a first gripping tab (Conte, col. 3, lines 8-17).
Sigurjonsson in view of Love and in further of Conte does not discloses a second gripping tab that is coplanar with and projects outwardly from said second lobed portion. 
 Conte in another embodiment of Fig. 1 teaches an analogous dressing 10 with analogous lobes (corners of dressing 10) and a second gripping tab (a second of four tab portions 22 of Fig. 1) that is coplanar with and projects outwardly from a second analogous lobed portion (corner, Fig. 1, Conte. Col. 1, lines 63-65). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide a second gripping tab that is coplanar with and projects outwardly from said second lobe portion of the dressing of Sigurjonsson/Love/Conte (in an embodiment of Figs. 3-5), as taught by Conte in an embodiment of Fig. 1, in order to provide an improved dressing facilitating  removal the bandage without having to pry between the skin and the bandages lower surface thereby preventing risk of further injury or irritation to the patient in corners of the dressing.  (Conte, col. 1, line 64 to col. 2, line 8; Conte, col. 2, line 58 to col. 3, line 3).  
Regarding claim 14, the combination of Sigurjonsson in view of Love and in further view of Conte discloses the invention as discussed.  Conte further teaches wherein the distance between the outer perimeters of said first and second gripping tabs, respectively, is larger than the largest extension of the remaining part of said dressing in the lateral (x) direction (tab portions 22 of Conte are pivoted outwardly [Fig. 1A], thus the distance between the outer perimeters of the first and second gripping tabs, is larger than the largest extension of the remaining part of the dressing in the lateral (x) direction; the remaining part having tab portions 22 pivoted inwardly about axis A-A toward cotton wound covering pad (16); Conte, col. 3, lines 4-7; Fig.1).  
Claim 16 is rejected under 35 USC 103 as being unpatentable over Sigurjonsson (US 7531711) in view of Love (US 8791321) and in further view of Tucker (US Publication 2006/0260974).  
The combination of Sigurjonsson in view of Love discloses the invention as described above.
Sigurjonsson in view of Love does not disclose a kit comprising the dressing and at least one dressing suitable for the application onto a heel.
Tucker teaches a kit comprising blister inhibiting coverings to accommodate heels as well as other flat skin areas and bony prominences  (Tucker teaches blister coverings including a layer of tape 66 affixed to a foam treatment layer 68, Tucker, [0026]) configured in different sizes and shapes to accommodate heels as well as other flat skin areas and bony prominences (Tucker [0020]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the dressing taught by the combination of Sigurjonsson and Love in a kit including at least one dressing suitable for application onto a heel as taught by Tucker in order to provide an improved dressing that accommodates smooth, flat skin area as well as bony prominences (Tucker, [0020]). 
Claim 22 is are rejected under 35 USC as being unpatentable over Sigurjonsson (US 7531711) in view of Jensen et al. (US 5704905) and in further view of Love (US 8791321).
Regarding claim 22, Sigurjonsson discloses a medical dressing (20) (Figs. 1-4, col. 4 lines 36-49) for application to a contoured surface of a human body (col. 4, lines 27-30), said dressing having a central portion (32) and a surrounding border portion (34) and a lateral (x) and a longitudinal (y) extension (as shown in the annotated Fig. 1 above with regard to claim 1) wherein said dressing comprises: - a backing layer (22) (Col. 4, lines 36-38)  - an adhesive body contact layer (28, 36) (Col. 4, lines 54-57) , and - a pad (24) (col. 4, lines 52-54) arranged between said backing layer and said body contact layer; wherein said backing layer 22 and said body contact layer 28,36 extend beyond the periphery of said pad 24 to define said border portion 34 along the contour of said pad (Figs. 1 & 2; see annotated Fig. 2 above with regard to claim 1); said pad 24 being symmetric about a longitudinal center line  (line II-II shown in Fig. 1) and comprising a first lobed portion on one side of said longitudinal center line and a second lobed portion on the other side of said longitudinal center line (as shown in annotated Fig. 14 above with regard to claim 1) wherein said adhesive body contact layer comprises a plurality of superforations (38) extending through the adhesive body contact layer for aiding absorption of liquid into said pad (the second facing layer 36 [adhesive body contact layer] defines a plurality of apertures 38, col. 5, lines 27-37; capable of intended use).
 However, Sigurjonsson fails to disclose wherein said border portion is substantially heart shaped such that said first and second lobed portions form a shape of upper sides of a heart shape, wherein said first and second lobed portions are separated by a forked portion which replaces the pointed lower part of a heart shape.
Jensen teaches an analogous medical dressing (10) for application to a contoured surface of the human body (col. 3, lines 44-61), having an analogous border portion (annotated Fig. 1 below)  


    PNG
    media_image4.png
    388
    388
    media_image4.png
    Greyscale

that is substantially heart shaped (Fig. 1) such that the first 10a and second 10b lobed portions form a shape of upper sides  a heart shape (annotated Fig. 1), wherein the first 10a and second 10b lobed portions are separated by a forked portion (annotated Fig. 1 above) which replaces the pointed lower part of the heart shape (Jensen, Figs. 1, 2, 2A, 3 &4; col. 3, lines 44-54; 62-66; col. 4, lines 49-52; annotated Fig. 2).   
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the shape of the border portion of the medical dressing disclosed by Sigurjonsson is substantially hear shaped such that the first and second lobed portions form part of the lobed upper sides of a heart shape and are separated by a forked portion which replaces the pointed lower part of a heart shape as taught by Jensen for the purpose of forming a dressing suitable for sacral placement.  (Jensen, col 3, lines 44-61).
Sigurjonsson in view of Jensen discloses the invention as described above.
Sigurjonsson in view of Jensen fails to disclose wherein said pad comprises a nonwoven material.
Love teaches an analogous pad (Fig. 1, col. 4, line 66 – col. 5, line 2) wherein said pad comprises a nonwoven material (col. 2, lines 7-33).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the pad of the medical dressing of Sigurjonsson in view of Jensen comprises a non woven material, as taught by Love, in order to provide an improved dressing that is permeable to fluids (Love, col. 2, lines 23-33, col. 2 lines 57-65, claims 1 and 2)
Sigurjonsson in view of Jensen and in further view of Love discloses the invention as described above.  Love further teaches  wherein the central portion has a tensile strength in the longitudinal (y) direction that is at least 4 times higher than the tensile strength in the lateral (x) direction, such that the central portion is stiffer in the longitudinal (y) direction and is more stretchable in the lateral (x) direction (a tensile strength of the absorbent pad in the machine [longitudinal (y)] direction at 25% elongation is  in a range of about 35N/25mm to about 55N/25 mm, [0057]; about 55N can be considered to be 60N; a tensile strength of the absorbent pad in the cross [lateral (x)] direction at 25% elongation is in a range of about 20N/25 mm to about 40N/25 mm;, [0058]; about 20N/25 mm can be considered to be 15N/25 mm; as about 55N/25 mm in the machine [longitudinal (y)] direction can be considered to be about 60N/25 mm and as about 20N/55mm in the cross [lateral (x)] direction can be considered to be about 15N/25 mm, it follows that the tensile strength in the longitudinal (y) direction is at least 4 times higher than the tensile strength in the lateral (x) direction at 25% elongation such that the dressing is more stretchable in the lateral (x) direction [tensile strength is greater in the longitudinal (y) direction than the (x) direction] thus is stiffer in the longitudinal (y) direction and more stretchable in the lateral (x) direction; as further evidence of what the term “about” may encompass, Table 1 indicates with regard to tensile strength at 25% elongation in the machine direction and in the cross-sectional direction a margin of error of ± 8 N/25 mm).
Sigurjonsson in view of Jensen and in further view of Love disclose the invention as described above.
Sigurjonsson in view of Jensen and in further view of Love do not expressly disclose wherein said central portion has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction.
Although Sigurjonsson in view of Jensen, and in further view of Love do not expressly disclose wherein said central portion of the medical dressing has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the medical dressing has a tensile strength at 25% elongation in the longitudinal (y) direction that is at least 4 times higher than the tensile strength at 25% elongation in the lateral (x) direction, as Applicant appears to have placed no criticality on the claimed range (see Applicant’s specification which provides the claimed range as an example and also provides in another example that the tensile strength in the longitudinal (y) direction may be at least 2.5 times higher than the tensile strength in the lateral (x) direction, Applicant’s specification, page 11, third and fourth paragraphs) and since it has been held that “where general conditions of a claim are disclosed in the prior art, it is not inventive to discloser the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d, 454, 456, 105 USPQ 233, 235 (CCPA). 
Claim 25 is are rejected under 35 USC as being unpatentable over Sigurjonsson (US 7531711) in view of Love (US 8791321) and in further view of Chakravarty (US 2007/0224903).
Regarding claim 25, Sigurjonsson in view of Love discloses the invention as described above.  Love further teaches that the second layer is comprised of a formed material, that the formed material can be manufactured using any technique known in the art and non-limiting examples of suitable types of formed materials include staple nonwoven materials (Love, col. 3, lines 39-51).
	Sigurjonsson in view of Love does not expressly disclose wherein the nonwoven material of the second layer comprises a fibrous web having a substantially homogenous arrangement of fibers generally aligned along the longitudinal (y) direction of the dressing for increasing the tensile strength of the central portion in the longitudinal (y) direction.
	Chakravarty teaches an analogous dressing ([0086] and an analogous non-woven layer (surge management layer including a nonwoven web, [0009], [0019]-[0020]) wherein the nonwoven material of the layer comprises a fibrous web ([0079]) having a substantially homogenous arrangement of fibers generally aligned along the longitudinal (y) direction of the dressing (the bonded carded web process generally refers to  webs that are made from staple fibers; the staple fibers are sent through a combing or carding unit, which separates or breaks apart and aligns the staple fibers in the machine direction to form a generally machine-oriented fibrous non-woven web, [0080]) for increasing the tensile strength [of the layer] in the longitudinal (y) direction (capable of intended use).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the nonwoven material of the second layer of the dressing of Sigurjonsson in view of Love comprises a fibrous web having a substantially homogenous arrangement of fibers generally aligned along the longitudinal (y) direction of the dressing for increasing the tensile strength of the central portion in the longitudinal (y) direction for increasing tensile strength, as taught by Chakravarty, in order to provide an improved dressing that is resilient (Chakravarty, [0080]).
Sigurjonsson in view of Love and in further view of Chakrabarty discloses the invention as described above and the combination further discloses wherein the nonwoven material of the second layer comprises a fibrous web having a substantially homogenous arrangement of fibers generally aligned along the longitudinal (y) direction of the dressing for increasing the tensile strength of the central portion in the longitudinal (y) direction (Sigurjonsson in view of Love discloses the second layer is a part of the central portion; the second layer as further  modified by Chakravarty comprises a fibrous web having a substantially homogenous arrangement of fibers generally aligned along the longitudinal (y) direction of the dressing for for increasing tensile strength of the second layer in the longitudinal (y) direction; thus as the second layer is a part of the central portion and as the second layer has the fibrous web as claimed and is capable of increasing the tensile strength of the second layer in the longitudinal (y) direction, it follows that the second layer is for increasing the tensile strength of the central portion [which includes the second layer] in the longitudinal (y) direction).
Claim 27 is are rejected under 35 USC as being unpatentable over Sigurjonsson (US 7531711) in view of Love (US 8791321) as evidenced by Covestro (see attached NPL entitled Covestro Platilon® U073 Polyurethane (Ether) Film).
Regarding claim 27, Sigurjonsson in view of Love discloses the invention as described above.  Sigurjonsson further discloses wherein the film comprises a polyurethane film (the preferred carrier layer is a thermoplastic elastomeric film, an example of such film is manufactured by Epurex films under the product designation Platilon U073, Sigurjonsson, col. 10, lines 48-57; as evidenced by Covestro, Platilon U073 is a polyurethane film; see Covestro NPL under Material notes) and the adhesive layer comprises a silicone gel (the first facing layer 28 is a silicone gel coated on to the carrier layer, Sigurjonsson, col. 5, lines 11-18; a first adherent facing layer 28 is secured to the proximal side of the carrier layer, Sigurjonsson col. 4, lines 44-46; as layer 28 is an adherent layer and layer 28 is silicone it follows that the adhesive layer comprises a silicone gel)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786  

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786